Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
1.          Applicant is reminded that in order for a patent issuing on the instant application to obtain the benefit of priority based on priority papers filed in parent Application No. (FI) 20096013 under 35 U.S.C. 119(a)-(d) or (f), a claim for such foreign priority must be timely made in this application.  To satisfy the requirement of 37 CFR 1.55(a)(2) for a certified copy of the foreign application, applicant may simply identify the application containing the certified copy.
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 03/11/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.          The drawings filed on 03/11/20.  These drawings are acceptable.

Double Patenting
4.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.          Claims 33-51, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of Tuunanen et al. (U.S. Pat. No. 9,422,604 or U.S. Pob. No. 2011/0251080) in view of Wilson et al. (U.S. Pat. No. 4,319,884).  Hereafter, “Tuunanen ‘604”, “Wilson”.  

 a.    providing a first reagent solution comprising at least one substance required for performing said assay, the first reagent solution further comprising a first colorant providing the solution a first color, (claim 1, lines 3-6);
b.    providing a second reagent solution comprising at least one other substance required for performing said assay; the second reagent solution a second color different from the first color, (claim 1, lines 7-11);
c.    mixing the first and second solutions for providing a mixed solution, the mixed solution capable of having a third color different from the first and second colors, (claim 1, lines 12-15);
            Although in the claim Tuunanen ‘604 does not teach the limitation detecting the presence or absence of the third color in order to determine whether a biological assay reagent has been diluted, Wilson teaches, (column 1, lines 35-48; Column 3, lines 3-6.  Determining the concentration of the component is not different from to determine whether a biological assay reagent has been diluted).  Further, Wilson teaches the second reagent solution is clear, (column 3, lines 35-41.  It is inherent that reagent such as hydrogen chloride is clear).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tuunanen ‘604 by detecting the presence or absence of the third color and clear reagent in order to implement inspection system with liquid solution effectively, (column 1, lines 24-34).

As to claims 34, 35, 44, 45, although Tuunanen ‘604 does not teach the first color, the second color, third color are distinguishable in the visual spectrum, it is inherent that colors recognized by human must be in the visual spectrum. (Note:  human eye cannot see the light, 

               As to claim 36, 46, although Tuunanen ‘604 does not teach a reduction in the color intensity from the first reagent solution to the third color shows dilution has occurred, Wilson teaches, (column 1, lines 35-48; Column 3, lines 3-6.  Using the intensity to determine the concentration of the component is not different from a reduction in the color intensity showing dilution has occurred).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Tuunanen ‘604 by having a reduction in the color intensity from the first reagent solution to the third color in order to detect liquid concentration/dilution, (column 1, lines 24-34).

   As to claims 37-42, 48-51, Tuunanen ‘604 teaches the first or second reagent solution comprises a dilution buffer, PCR sample dilution buffer solution, the first or second reagent solution comprises a PCR master mix or a qPCR master mix, a polymerase, dNTPs, a PCR primer, a magnesium salt, a nucleic acid template, a qPCR dye, and/or a probe for a PCR product, (claim 4).

Allowable Subject Matter
6.	Claims 1-32 have been cancelled.
7.	Claims 33-51 would be allowable if the rejection under Double Patenting were overcome.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 33, 43. 
9.          As claims 33, 43, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of determining whether a chemical or biological assay reagent has been diluted, a method for detecting a pipetting failure in a chemical or biological assay or process comprising all the steps from a to d; in combination with the rest of the limitations of claims 33, 43.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

May 6, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877